Case 3:20-cv-00178-BSM-PSH Document 2 Filed 07/01/20 Page 1 of 10




                          3:20-cv-00178-BSM-PSH




                                                            Miller
                                                   Harris
Case 3:20-cv-00178-BSM-PSH Document 2 Filed 07/01/20 Page 2 of 10
Case 3:20-cv-00178-BSM-PSH Document 2 Filed 07/01/20 Page 3 of 10
Case 3:20-cv-00178-BSM-PSH Document 2 Filed 07/01/20 Page 4 of 10
Case 3:20-cv-00178-BSM-PSH Document 2 Filed 07/01/20 Page 5 of 10
Case 3:20-cv-00178-BSM-PSH Document 2 Filed 07/01/20 Page 6 of 10
Case 3:20-cv-00178-BSM-PSH Document 2 Filed 07/01/20 Page 7 of 10
Case 3:20-cv-00178-BSM-PSH Document 2 Filed 07/01/20 Page 8 of 10
Case 3:20-cv-00178-BSM-PSH Document 2 Filed 07/01/20 Page 9 of 10
Case 3:20-cv-00178-BSM-PSH Document 2 Filed 07/01/20 Page 10 of 10
